— Appeal by the People from so much of an order of the County Court, Orange County (Freehill, J.), dated January 27, 2010, as granted that branch of the defendant’s omnibus motion which was to dismiss count one of the indictment, charging escape in the second degree.
Ordered that the order is affirmed insofar as appealed from.
The County Court properly granted that branch of the defendant’s omnibus motion which was to dismiss count one of the indictment, charging the defendant with escape in the second degree under Penal Law § 205.10 (1). The People failed to present to the grand jury legally sufficient evidence (see CPL 190.65 [1]) that the defendant escaped from a “[detention [facility” within the meaning of Penal Law § 205.00 (1) (see Matter of Dylan C., 69 AD3d 127 [2009], lv granted 14 NY3d 710 [2010]; People ex rel. Powell v Warden of Kings County Hosp., 73 AD2d 654, 655 [1979]; People v Tosca, 28 Misc 3d 465, 467-468 [2010]; cf. People v Carroll, 158 AD2d 704 [1990]).
The defendant’s remaining contention is not properly before this Court on this appeal. Prudenti, P.J., Rivera, Lott and Miller, JJ., concur.